1
2
3
4
5
6
7
8                                           UNITED STATES DISTRICT COURT

9                                         EASTERN DISTRICT OF CALIFORNIA

10
11   GEORGE AVALOS,                                             Case No.: 1:21-cv-00234 NONE JLT
12                       Plaintiff,                             ORDER CONTINUING SCHEDULING
                                                                CONFERENCE
13              v.

14   WEST TOWN LLC,
                         Defendant.
15
16
17              The plaintiff filed this action on February 22, 2021 (Doc. 1). The next day, the Court issued the

18   summons (Doc. 3) and the order setting the mandatory scheduling conference (Doc. 3). The plaintiff

19   has returned an executed summons1 (Doc. 5) and an amended summons. The defendant has not

20   appeared, and the plaintiff has taken no action to prosecute this action. Therefore, the Court ORDERS:

21              1.       The scheduling conference is CONTINUED to July 12, 2021 at 8:30 a.m.

22              2.       Plaintiff SHALL seek default or take other action to prosecute this action.

23              The plaintiff is advised that the failure to comply with the Court’s orders will result in a

24   recommendation that the matter be dismissed.

25
26   IT IS SO ORDERED.

27          Dated:      May 12, 2021                                     _ /s/ Jennifer L. Thurston
                                                             CHIEF UNITED STATES MAGISTRATE JUDGE
28

     1
         The Court makes no determination as to the effectiveness of the purported service at this time.
